DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
2.	In response to communications filed on 8/9/2022, no new claims have been cancelled; no claims have been amended, and no new claims have been added. Therefore, claims 21-24, 26-30, 32-37, and 39-40 are presently pending in the application.

Terminal Disclaimer
3.	The terminal disclaimer filed on 8/9/2022, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 21-24, 26-30, 32-37, and 39-40 (Renumbered 1-17) are allowed over prior art made of record.
5.	The following is an examiner’s statement of reasons for allowance: 
The Applicants’ arguments in the Amendment filed on 1/10/2022, has been fully considered and are found persuasive. The terminal disclaimer filed on 8/9/2022, has also been recorded. The prior art of record Draper et al. (U.S. Patent No. 5,924,096), in view of Greene et al. (U.S. Patent No. 6,434,662), in further view of Merkey et al. (U.S. Patent No. 6,862,609), does not teach, disclose or suggest:
A system comprising a distributed data store comprising a plurality of computing devices comprising at least one hardware processor and a memory and configured to implement different pluralities of storage hosts that store data for the distributed data store. The distributed data store, configured to receive an access request for a data set stored in the distributed data store, wherein the access request identifies a key associated with the data set from a client of the distributed data store. The distributed data store, configured to perform the access request at the distributed data store on behalf of the client, wherein to perform the access request. The prior arts of record specifically do not teach or disclose that the distributed data store is further configured to generate a first hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to pluralities of storage hosts according to a first ring topology. The pluralities of storage hosts store different data sets including the data set according to different respective second ring topologies and identify one plurality of storage hosts of the different pluralities of storage hosts as storing the data set according to the respective assignment of the first hash value to the one plurality of storage hosts. Generating a second hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to storage hosts according to the second ring topology of the different respective ring topologies that corresponds to the one plurality of storage hosts identified according to the first hash value.  Identifying, from the identified one plurality of storage hosts according to the first hash value, one storage host as a storage location of the respective version of the data set according to the respective assignment of the second hash value to the one storage host in the second ring topology of the different respective ring topologies. Sending a request to the one storage host identified according to the second hash value from the one plurality of storage hosts identified according to the first hash value to access the data set according to the access request, as claimed in independent claim 21.
Claims 22-24 and 26 are allowed because they are dependent on independent claim 21. 

A method, comprising performing, by one or more computing devices receiving an access request for a data set stored in a distributed data store from a client of the distributed data store, wherein the access request identifies a key associated with the data set. The prior arts of record specifically do not teach or disclose performing the access request at the distributed data store on behalf of the client, comprising generating a first hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to pluralities of storage hosts according to a first ring topology. The pluralities of storage hosts store the different data sets including the data set according to different respective second ring topologies. Identifying one plurality of storage hosts of the different pluralities of storage hosts as storing the data set according to the respective assignment of the first hash value to the one plurality of storage hosts. Generating a second hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to storage hosts according to the second ring topology of the different respective ring topologies that corresponds to the one plurality of storage hosts the one plurality of storage hosts identified according to the first hash value. Identifying, from the identified one plurality of storage hosts according to the first hash value, one storage host as a storage location of the respective version of the data set according to the respective assignment of the second hash value to the one storage host in the second ring topology of the different respective ring topologies. Sending a request to the one storage host identified according to the second hash value from the one plurality of storage hosts identified according to the first hash value to access the data set according to the access request, as claimed in independent claim 27.
Claims 28-30 and 32-33 are allowed because they are dependent on independent claim 27.

A non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices.  The one or more computing devices implement receiving an access request for a data set stored in a distributed data store from a client of the distributed data store, wherein the access request identifies a key associated with the data set. The prior arts of record specifically do not teach or disclose performing the access request at the distributed data store on behalf of the client, to implement generating a first hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to pluralities of storage hosts according first ring topology. The pluralities of storage hosts store the different data sets including the data set according to different respective second ring topologies. Identifying one plurality of storage hosts of the different pluralities of storage hosts as storing the data set according to the respective assignment of the first hash value to the one plurality of storage hosts. Generating a second hash value for the data set based, at least in part, on the identified key according to a hash function that generates hash values respectively assigned to storage hosts according to the second ring topology of the different respective ring topologies that corresponds to the one plurality of storage hosts the one plurality of storage hosts identified according to the first hash value. Identifying, from the identified one plurality of storage hosts according to the first hash value, one storage host as a storage location of the respective version of the data set according to the respective assignment of the second hash value to the one storage host in the second ring topology of the different respective ring topologies. Sending a request to the one storage host identified according to the second hash value from the one plurality of storage hosts identified according to the first hash value to access the data set according to the access request, as claimed in independent claim 34.
Claims 35-37 and 39-40 are allowed because they are dependent on independent claim 34.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



8/19/2022
Mmo
/MELLISSA M. OHBA/           Examiner, Art Unit 2164                                                                                                                                                                                             
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166